Citation Nr: 1633034	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-40 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine with L5/S1 anterolisthesis (previously degenerative joint disease of the lumbar spine).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to April 2000, and from March 2003 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA)         Regional Office (RO) in Newark, New Jersey, and transferred to the RO in Denver, Colorado.  A Board videoconference hearing was held November 2015.  

A January 2016 decision of the Board granted increased rating for migraine and tension headaches and remanded the instant matter to the Agency of Original Jurisdiction (AOJ) to develop the claim.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development cannot be avoided, so requiring a remand.  Prior Board remand directive sought Workers' Compensation records, and the AOJ verified their availability with the proper state government agency (see March 2016 report of contact).  However, from review of the Veterans Benefits Management System (VBMS) and Virtual VA electronic records apparently nothing was ultimately obtained.  VA records development requires reasonable measures to obtain non-Federal records, unless certain the records do not exist or further inquiry would be futile.  See 38 C.F.R. § 3.159(e)(1) (2016).  The records should be obtained.  See also, Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).

Also re-examine the Veteran for a comprehensive and updated assessment of his back problems.  See Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).

Accordingly, the case is REMANDED for the following action:

1. Contact the New Jersey Department of Environmental Protection, State Park Service (see March 2016 VA Report of Contact for history of records retrieval).  Then associate all information obtained with the VBMS electronic claims folder.  All attempts to obtain records should be documented.  

2. Obtain the latest VA outpatient treatment records and associate them with the file.

3. Then schedule the Veteran for VA examination to determine the severity of his service-connected degenerative joint disease of the lumbosacral spine,          with L5/S1 anterolisthesis.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected lumbosacral spine disorder.  The examiner should report complete range of motion findings for the thoracolumbar spine.  Range of motion measurement            must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate.   Additionally, the examiner must document all functional loss of the thoracolumbar spine, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination. Any functional loss must be documented in terms of additional lost degrees of range of motion. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, identify and describe the frequency and severity of all incapacitating episodes of Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine, if any, (an "incapacitating episode" being defined as requiring physician-prescribed bedrest).

The examiner should provide a complete rationale for all opinions provided.

4. Review the claims file. If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

